                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

ALEXANDER JOSEPH FERRIS,

                          Plaintiff,
      v.                                            Case No. 19-cv-950-pp

ONEIDA COUNTY JAIL, et al.,

                        Defendant.
______________________________________________________________________________

  ORDER DISMISSING CASE FOR PLAINTIFF’S FAILURE TO DILIGENTLY
                         PROSECURE HIS LAWSUIT
______________________________________________________________________________

      Plaintiff Alexander Joseph Ferris is representing himself in this 42 U.S.C.

§1983 lawsuit. He filed his complaint on June 28, 2019. Dkt. No. 1. Along with

his complaint, the plaintiff filed a motion to proceed without prepaying the

filing fee. Dkt. No. 2. Under the Prisoner Litigation Reform Act (“PLRA”),

inmates asking to proceed without prepaying the filing fee must file a certified

trust account statement for the six-month period preceding the month in which

they file their lawsuit. 28 U.S.C. §1915(a)(2). This allows the court to calculate

an initial partial fee, which the law requires prisoner plaintiffs to pay as a

condition of proceeding without prepaying the entire filing fee. 28 U.S.C.

§1915(b). The plaintiff didn’t file a trust account statement along with his

complaint; the clerk’s office sent him a reminder to do so, and on July 11,

2019, he filed an inmate history report reflecting transactions between

February 20, 2019 and July 5, 2019. Dkt. No. 6. Because the law requires an

incarcerated plaintiff to provide information about his account activity for the


                                         1
six-month period preceding the month in which he filed his complaint, the

plaintiff needed to provide a statement that covered the period from December

2018 through May 2019, so the clerk’s office sent him a letter, instructing him

to provide the missing information within twenty-one days—that is, by August

8, 2019 or so. Dkt. No. 7. On July 23, 2019—five days after the clerk’s office

sent the letter—the court received from the plaintiff a demand for a jury trial,

dkt. no. 8, and a completed magistrate judge consent form, dkt. no. 9, but not

the requested trust account information.

      On August 27, 2019, Magistrate Judge Nancy Joseph (to whom this case

was assigned at the time) issued an order giving the plaintiff another chance to

submit a complete certified trust account statement or explain why he could

not do so. Dkt. No. 10. Judge Joseph gave the plaintiff a deadline of September

5, 2019 to send the court his statement or explain why he could not do so. The

order was addressed to the plaintiff at the Onieda County Jail. Id.

      When the September 5 deadline passed without the court receiving the

trust account information, court staff investigated and learned that the plaintiff

had been transferred to the Racine Youthful Offender Correctional Facility, on

July 30, 2019. Wisconsin Department of Corrections Inmate Locator, available

at https://appsdoc.wi.gov/lop/detail.do. According to the inmate locator, the

plaintiff has been housed there since. Because it seemed likely that the plaintiff

had not received the first show-cause order, Judge Joseph issued a second

show cause order. This time, she gave the plaintiff a deadline of October 22,




                                        2
2019 by which to provide the court with the missing trust account information.

Dkt. No. 11.

      Over a month has passed since that deadline expired, and the plaintiff

has not submitted the required trust account statement. He has not

communicated with the court in any way since July of this year. The court

concludes that the plaintiff has failed to diligently pursue his case. The court

will dismiss the case without prejudice under Civil Local Rule 41(c).

      The court DISMISSES this case WITHOUT PREJUDICE for the plaintiff’s

failure to prosecute it under Civil L.R. 41(c). The court will enter judgment

accordingly.

      Dated in Milwaukee, Wisconsin, this 2nd day of December 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        3
